Whitfield, J.,
delivered the opinion of the court.
The defendant’s testimony was not an admission of a sale. On the contrary, he contradicted Price, and stated that his account of the affair, and not Price’s, was the correct one. We. cannot notice the assignment as to the improper admission of' evidence, because throughout the entire trial no objection was. made to the admission of the testimony. But the instruction given for the state is properly before us, and it is only necessary once more to make reference to the emphatic utterances of this court in Naul v. McComb City, 70 Miss., 701 (by Cooper, J.); King v. State, 66 Miss., 502 (by Arnold, J.); Bailey v. State, 67 Miss., 334 (by Campbell, J.); and Ware v. State, 71 Miss., 205 (by Woods, J.), to show that the charge was manifestly wrong, and, on the range the proof took, reversible error. This court has iterated and reiterated the rule that, in cases of this character, the evidence must be confined to one sale. Yet, in this case, evidence was offered to show numberless sales, scattered through a period of four years, and the court actually charged the jury that if they believed, from the evidence, that the defendant ‘ ‘ did sell and retail vinous and spirituous liquors between the year 1892 and the year 1896 in the county of Claiborne, then he was guilty, and they should so find. ’ ’
*831We regret the necessity of reversing this case, but this conviction cannot be affirmed without violating the established principles of law applicable to this sort of case, which the defendant was entitled to invoke.

Reversed and remanded.